Title: From John Adams to Virginia Militia, 1 December 1798
From: Adams, John
To: Virginia Militia


To the Seventy Sixth Regiment of the Militia of Virginia.
GentlemenPhyladelphia Decr. 1. 1798

I thank you for your Address of the twenty second of october. Your sentiments of the late Conduct of the French, seem to be conformable to the general sense of the World at large as well as almost the Unanimous Opinion of all America at present.
A Republic that is not bound by the Laws of the Majority, is an Aristocracy or an Oligarchy, and commonly more oppressive than Monarchy. Mixed Governments alone have been able effectually to ascertain the Will or deliberate Will to inforce the Laws, of the Majority: and such is the Constitution of the United States. Your Resolution to conform to it does you honor. your good Wishes for my health, are kindly received and sincerely reciprocated.

John Adams